Title: To George Washington from Major John Clark, Jr., 22 November 1777
From: Clark, John Jr.
To: Washington, George



Mr Rees’s [Philadelphia County, Pa.] 22d Novr 1777 10 oClock A.M.
sir

This will inform you one of my Spies has this moment come to me from Philadelphia, he delivered the Dispatches to Sr Wm & has been through his Army says those remaining at Philadelphia do not exceed 5000, the Soldiers much fatigued & grumble at the severe duty they are obliged to do & are exceedingly averse to the service their Redoubts have from two to three Feild pieces in each, in front at the distance of seventy Yards, they have abattis from the Schuylkill to Delaware, made of the Apple Trees collected from the different Orchards near the City, the Hessians are encamped on the right, the Grenadiers, on the left, light Infantry & Scotch in the Centre, a few Hessians & one Battalion of the seventy first ly near the Middle Ferry, they are exceeding watchful of the Inhabitants; if they discover three or four of them talking together, they order them to disperse, & converse very little with them—they Troops have plenty of salt provisions & are badly cloathed.
Yesterday afternoon, I did myself the honor to wait on the Enemy with a Flag at the Middle Ferry. I was politely recieved by Captn Baum a relation of Lieut. Col: Baum a Hessian Officer at their advanced Centry, who insisted on my going down to the Ferry where he was quartered, which I accepted Major Brigade Erskine met me at the Ferry & I gave him the Letter to Mrs Budden & some Money, which he assured me he wou’d immediately forward her, they informed me Lord Cornwallis was in possession of Red bank & had burnt some of our Vessells in the River—A few Young Scotch Officers of the seventy first asked

me some impertinent questions to which I gave a impertinent answer, one thing I must not omit telling you as I think it will afford you a laugh—I walked to the Ferry & viewed the Bridge, their Encampment, and Redoubts, without molestation; when I was coming away, the Hessian Officer told me he was sorry he had received Orders to blindfold me—I replied ’twas customary & gave him my Handkerchief to do it He tied rather loose & it being very thin Gauze my sight was not much obstructed I was led about six Rod, & then permitted to take of my Handkerchief—They have a Captain’s Guard at the Ferry, consisting of about 30 Men, the Troops are encamped from Governor Penns House along the Common, towards Kensington—appear’d very busy in the Evening—were making a great noise—on the Hill above the Middle Ferry towards the City on each side the Road they have a Battery, to the right of the road a little below the Stables built by the Continent they have a two Gun Battery, without any Cannon it commands the Ferry on this side in flank, they have on this side the Schuylkill a small circular redoubt for Musketry flanked on each side by a House with a few Apple Trees in form of an Abbatti—I am told they have a Picket at Mr Bob Morris’s House up Schuylkill a little way from the upper Ferry—on what is called the Rich Road, another at Mr Richd Wister’s House, in front of which there is a small Redoubt, his Orchard is also cut down & converted into an Abatti & his Barn levelled to the Ground—I have information that some persons employed by me have waited on you with intelligence agreeable to my directions I shou’d be glad to know if it’s true—Day before Yesterday I wrote to you & informed a Person wou’d call on you Yesterday as he was to leave the City for that purpose—If a Mr Irvine shou’d call on you soon (or has done it already) with intelligence from the City you may rely on it—The Person first mentioned in this Letter who has just arrived is very intelligent & been employed a considerable time by me. I am in the greatest haste Your Excellency’s Most Obedt Humble servt

Jno. Clark Junr


P.S. We hear a Cannonading at red bank the Enemy in the City are afraid of an Attack this you may rely on.


J.C.

I am now going a reconnatring—I think Trees ought to be lopp’d across all the Roads on this side, ’twou’d have obstructed His Lordships march very much had it been done e’er this.

